Petition for Writ of Mandamus Denied and Opinion filed August 5, 2021.




                                       In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00355-CR



                      IN RE DAVID LEE HART, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               178th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1654409

                         MEMORANDUM OPINION

      On June 29, 2021, relator David Lee Hart filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Kelli
Johnson, presiding judge of the 178th District Court of Harris County, to rule on
relator’s motion for bond reduction.

      As shown in the State’s response to relator’s petition, relator is represented
by counsel.   A defendant is not entitled to hybrid representation, and, as a
consequence, a trial court is free to disregard any pro se motions presented by a
defendant who is represented by counsel. Jenkins v. State, 592 S.W.3d 894, 902
n.47 (Tex. Crim. App. 2018). Moreover, in the absence of a right to hybrid
representation, relator’s pro se petition for writ of mandamus presents nothing for
this court’s review. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.
1995); Turner v. State, 805 S.W.2d 423, 425 n.1 (Tex. Crim. App. 1991).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Bourliot, Poissant, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2